Title: To George Washington from Major General Stirling, 11 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 11: 1778
  
The last letter I have had the honor to receive from your Excellency is dated the 7th Inst.
  The day before yesterday in examining two deserters from Bartons Regiment I happened to ask them where Sir Henry Clinton was, they both Answerd that “he was gone with the last fleet”; this made me recollect an Alteration within a few days in the Stile of B. Genl Skinners letters, instead of saying “Sir Henry Clinton” as Usual, it was “the Commander in Cheif” how[ev]er I was determined to know the truth if possible and as one of the Means of Getting at it, I wrote General Skinner that I should be glad immediately to have Sir Henry’s Answer to some regulations I had proposd with regard to flags of Truce, in Answer to which I have from him the following very extraordinary paragraph “I have not any Authority to write on your last, the Commander  
    
    
    
    in Cheifs Absence from New york has delayed, but by a letter from General Jones last evening, I expect an Agreable answer to your proposals relative to the persons Comeing into the different posts.” I cannot Conceive where he Should be Absent from New york unless it is on board that fleet & if so, it would look as if it was intended for some Expedition on the Continent for he Could not go to the West Indies and remain Commander in Cheif at New york. If their destination was to the Eastwd your Excellency will have heard of them by this time as the Winds were very favourable for the three or four days after their Sailing, if to the Westward they will have along passage as they must have been thrown far to the S. E. and into the Gulph Stream, If they are any where on the Coast this day, it will I beleive be rendered more remarkable by their fate, than its being the last of their tender Mercy’s to the Inhabitants of North America.
On The Ninth and Yesterday the Enemy’s transports have been dropping down to the Watering place, Yesterday afternoon they amounted to near One hundred Sail, a Considerable Number of hessians on board, besides other troops of all Sorts. in a letter of the 9th from Colonel Spencer he Says “that a Soldiers wife taken by our light horse on the 8th at the Mill near poules hook and Examined by Mr Fontleroy informs that the Hessians embarked three days ago, that the troops had all Marched from Kingsbridge leaveing their huts Standing, and that there remains no troops above 3 or 4 Miles from New york which is to be their out post.[“] by other Intelligence there are but few Ships left in the Harbour of New york, their Men of War one 54. two of 44, and about twelve from 28 to 16. only one Ship at Sandy hook.
Colonel Morgan writes me he has nearly finished the Road from Kings ferry to Morris Town. I have nothing to Add but that I am very Sincerely your Excys Most Obt Humble Servt

  Stirling,

